Citation Nr: 1453399	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-18 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the Veteran's child was properly removed as a dependent upon the date of her eighteenth birthday.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active military service from July 1981 to August 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.



FINDING OF FACT

As of the date of her eighteenth birthday, the Veteran's daughter was attending A Beka Academy in compliance with the compulsory attendance laws.


CONCLUSION OF LAW

The Veteran's daughter was a child for VA compensation and pension purposes as of the date of her eighteenth birthday.  38 U.S.C.A. §§ 101(4)(A), 104(a) (West 2002); 38 C.F.R. § 3.57(a) (2014); Theiss v. Principi, 18 Vet. App. 204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002)).

Regulations and Analysis

In September 2009, the Veteran submitted a VA Form 21-674, indicating that his daughter was attending A Beka Academy, a home school program, with an expected date of graduation of May 27, 2010.  The Veteran's daughter turned 18 on December [redacted], 2009.

Title 38, section 3.57(a)(1) of the United States Code (U.S.C.) defines a child as an unmarried individual who: (1) is under the age of 18; (2) became permanently incapable of self support before reaching the age of 18; or (3) is between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  See also 38 U.S.C.A. § 101(4)(A)(ii) (West 2002).

In February 2010, the RO denied the Veteran's request for his daughter to be continued as a dependent on the basis that she was being home schooled.  In denying the Veteran's request the RO relied on an e-mail dated February 2010 from the VA Lead Education Liaison Representative, stating that A Beka Academy is not approved for VA education benefits.  There is no rationale included concerning why the institution is not approved.  The Board additionally notes that education benefits for post-secondary study under, for example, the Post 9/11 GI Bill have different standards than those in the instant case.  It's unclear what standard the Education Liaison Representative was utilizing in making his determination.  

By way of history, the Board notes that the Court invalidated both a General Counsel opinion and the portion of a regulation at 38 C.F.R. § 3.57(a)(1)(iii) indicating that home school programs were not approved educational institutions in Theiss v. Principi, 18 Vet. App. 204, 212, 214 (2004). Subsequently, effective March 16, 2007, VA revised 38 C.F.R. § 3.57(a)(1)(iii) to include home school programs in the definition of approved "educational institution," provided that the home schools operate in compliance with the compulsory attendance laws of the State in which they are located, whether treated as private schools or home schools under State law.  More specifically, M21-1MR, Part III, Subpart iii, Chapter 6, Section A indicates that a home school program may be considered an approved course of instruction if the program can be considered an educational institution and is approved by the state of residence.  An educational institution is an institution for the teaching and improvement of its students.  To determine whether a home school program is an educational institution, the claimant must submit a statement or evidence showing the program's purpose and structure.  To establish that a home school program is approved for VA purposes, the claimant must provide documentation indicating that the home school program is approved by the authority established within the State for determining educational standards, or by an institution recognized by VA to be equally competent to determine such standards as a State authority.
 
As of her eighteenth birthday, the Veteran's daughter was home schooled utilizing A Beka curriculum at her home in Gautier, Mississippi.  According to A Beka's website, it awards high school diplomas to enrolled students who fulfill its graduation requirements.  Additionally, the Veteran submitted a statement dated November 20, 2009 from a Transcript Clerk at A Beka Academy indicating that the Veteran's daughter was enrolled in the twelfth grade curriculum from August 10, 2009 and that the school is accredited by the Florida Association of Christian Colleges and Schools and the Southern Association of Colleges and Schools.  The Veteran submitted a certificate of high school graduation for his daughter indicating a completion date of May 15, 2010.  Regardless, the Board observes that 38 C.F.R. § 3.57(a)(1)(iii) is not concerned with the diploma or diploma-equivalent granting institution for home-schooled students. 

The Veteran additionally submitted a letter from the Director of Admissions and Records from the Mississippi Gulf Coast Community College, where the Veteran's daughter subsequently enrolled for post-secondary studies.  The Director of Admissions and Records indicates that the (state run) College accepts transcripts from colleges and schools that are accredited by the Southern Association of Colleges and Schools; therefore, they accepted the Veteran's daughter's high school transcript as valid for admittance to their institution.

The Veteran indicated on his September 2009 VA Form 21-674 that his daughter was enrolled full-time in a high school course and that she was seeking a high school education.  The Board is satisfied that the requirements laid out in 38 C.F.R. § 3.57(a)(1)(iii) and the M21-1MR, Part III, Subpart iii, Chapter 6, Section A have been substantially met in this case.  It seems clear from the record that A Beka Academy is an educational institution approved by her state of residence, as indicated by the letter from Mississippi Gulf Coast Community College (a state run institution of higher learning) which granted admission to the Veteran's daughter on the basis of her transcripts from her home school program. The Board observes that there is no evidence to suggest noncompliance in the current record and there is no reason to doubt the Veteran's statement that his daughter was in compliance with the compulsory attendance laws of the state of Mississippi. 
Under such circumstances, the Board therefore finds that upon the date of her eighteenth birthday, the Veteran's daughter was attending an approved educational institution.  As such, removal of the Veteran's daughter as a dependent from the Veteran's award was improper.  The Veteran's claim is granted.

The Board additionally notes that the Veteran's daughter began receiving VA Dependents' Educational Assistance (DEA) due to her college enrollment in Fall 2010, with the first payment being November 5, 2010.   The RO, in the August 2013 supplemental statement of the case, indicated that the Veteran cannot elect to receive both an additional payment for a dependent as well as DEA for the same child.  Thus, the Veteran was awarded DEA benefits rather than benefits for an additional dependent.  This finding is the most favorable to the Veteran and in affect concedes the issue in this case, dependency for educational purposes, as of her admission to post-secondary school in Fall 2010.  


ORDER

The removal of the Veteran's daughter as a dependent upon the date her eighteenth birthday was improper and the appeal is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


